DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being obvious in view of Sazhin et al. (US 2017/0153290 – hereinafter “Sazhin”) and Amiruddin et al (US 2011/0236751 – hereinafter “Amiruddin”).

Per claim 1, Sazhin teaches a method (Abstract) for inspecting self-discharge of a power storage device (Fig. 1; energy storage cell 110; ¶31), the method comprising:
a) continuously applying a continuous power-supply voltage from an external power supply (Fig. 1; DC voltage source 130; ¶31-33) to the power storage device that has been charged in advance to a first device voltage (A constant test voltage is supplied to the energy storage cell 110, which has been charged in advance to an OCV value, by the DC voltage source 130 (¶33));
b) detecting a power-supply current flowing from the external power supply to the power storage device (A test current 124A is measured that flows from the DC voltage source 130 to the energy storage cell 110 (Fig. 1; ¶41)); and
c) determining a self-discharge state of the power storage device based on the detected power-supply current (A self-discharge state of the energy storage cell 110 is determined based on the test current 124A (¶41)).

However, Sazhin does not explicitly teach the method wherein the continuous power-supply voltage is higher than the first device voltage.  In contrast, Amiruddin teaches a method for improved battery cycling wherein a battery is initially charged to 4.3 volts, left in an open circuit for a period of time, and then further charged at a constant voltage greater than 4.35 volts (¶31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sazhin such that the continuous power-supply voltage is higher than the first device voltage.  One of ordinary skill would make such a modification for the purpose of improving the long term cycling of the battery (Amirrudin; ¶30-31).

Per claim 4, Sazhin in view of Amirrudin teaches the method for inspecting self-discharge of a power storage device according to claim 1, wherein the method further includes:
prior to the continuously applying a) of the continuous power-supply voltage, f) measuring a magnitude of the first device voltage of the power storage device, and the continuously applying a) of the continuous power-supply voltage following the measuring f) configured to: g) continuously apply the continuous power-supply voltage having a magnitude corresponding to a sum of the first device voltage and a predetermined incremental voltage (In the method of Sazhin in view of Amirrudin, the constant voltage is supplied by the DC voltage source 130 at a level that is greater than the initial voltage of the energy storage cell 110 by a certain amount).

Per claim 6, Sazhin in view of Amirrudin teaches the method for producing a power storage device, the method comprising: h) initially charging an assembled and uncharged power storage device to a predetermined charged state to provide a previously charged power storage device; i) inspecting a self-discharge state of the previously charged power storage device by the self-discharge inspection method for the power storage device according to claim 1 (In the method of Sazhin in view of Amirrudin, the energy storage cell 110 is charged to an initial value during the first charging of the energy storage cell 110 (Amirrudin; ¶29-31)).

Per claim 9, Sazhin in view of Amirrudin teaches the method for producing a power storage device, the method comprising: h) initially charging an assembled and uncharged power storage device to a predetermined charged state to provide a previously charged power storage device; i) inspecting a self-discharge state of the previously charged power storage device by the self-discharge inspection method for the power storage device according to claim 4 (In the method of Sazhin in view of Amirrudin, the energy storage cell 110 is charged to an initial value during the first charging of the energy storage cell 110 (Amirrudin; ¶29-31)).


6.	Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being obvious in view of Sazhin and Amiruddin, in further view of Lu et al. (US 2021/0296921 – hereinafter “Lu”).

Per claim 2, Sazhin in view of Amirrudin does not explicitly teach the method for inspecting self-discharge of a power storage device according to claim 1, wherein the method further includes: 
prior to the continuously applying a) of the continuous power-supply voltage,
d) supplying a constant current having a predetermined initial current value from the external power supply placed in a constant current supply mode to the power storage device, and 
the continuously applying a) of the continuous power-supply voltage following the supplying d) of the constant current is configured to:
e) continuously apply the continuous power-supply voltage having a magnitude equal to an initial power-supply voltage generated in the external power supply when the constant current having the initial current value is supplied to the power storage device in the supplying d).

	In contrast, Lu describes a battery charging process comprising three different charging stages: a trickle charging stage, a constant current charging stage, and a constant voltage charging stage (Fig. 1; ¶57).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Sazhin in view of Amirrudin such that energy storage cell 110 is initially charged in part by a constant current charging process that comprises a trickle charging stage and a constant current charging stage.  One of ordinary skill would make such a modification for the purpose of charging a rechargeable battery (Lu; ¶57-60).

Per claim 3, Sazhin in view of Amirrudin in further view of Lu teaches method for inspecting self-discharge of a power storage device according to claim 2, wherein the initial current value is set to be equal in magnitude to a threshold current value of a self-discharge current set in the power storage device (The trickle charging stage is performed at a constant current to account for a self-discharge characteristic of the battery (Lu; ¶57-60)).

Per claim 7, Sazhin in view of Amirrudin teaches the method for producing a power storage device, the method comprising: h) initially charging an assembled and uncharged power storage device to a predetermined charged state to provide a previously charged power storage device; i) inspecting a self-discharge state of the previously charged power storage device by the self-discharge inspection method for the power storage device according to claim 2 (In the method of Sazhin in view of Amirrudin in further view of Lu, the energy storage cell 110 is charged to an initial value during the first charging of the energy storage cell 110 (Amirrudin; ¶29-31)).

Per claim 8, Sazhin in view of Amirrudin teaches the method for producing a power storage device, the method comprising: h) initially charging an assembled and uncharged power storage device to a predetermined charged state to provide a previously charged power storage device; i) inspecting a self-discharge state of the previously charged power storage device by the self-discharge inspection method for the power storage device according to claim 3 (In the method of Sazhin in view of Amirrudin in further view of Lu, the energy storage cell 110 is charged to an initial value during the first charging of the energy storage cell 110 (Amirrudin; ¶29-31)).





Claim Objections
7.	Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 5, the prior art of record is silent on the method for inspecting self-discharge of a power storage device according to claim 4, wherein in a beginning of the continuous application g) of the continuous power-supply voltage, the incremental voltage is set to a magnitude of a threshold incremental voltage that supplies a power-supply current equal in magnitude to a threshold current value of a self-discharge current allowable in the power storage device.  Claim 10 is consequently objected to due to its dependence on claim 5.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852